—In an action, inter alia, to recover a down payment on a contract for the sale of real property, the defendants Vera Kessler and Herbert C. Silberman appeal, as limited by their brief, from (1) stated portions of an amended order of the Supreme Court, Kings County (Kramer, J.), dated June 6, 1994, which, inter alia, granted the plaintiffs’ motion for summary judgment, and (2) a judgment of the same court dated June 16, 1994, entered upon the order.
Ordered that the appeal from the amended order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiffs proved their entitlement to judgment as a matter of law, and the appellants failed to raise any triable issues of fact. Accordingly, summary judgment was properly granted to the plaintiffs (see, Zuckerman v City of New York, 49 NY2d 557).
*357Additionally, the court did not improvidently exercise its discretion when it accepted the proposed order approximately 11 months after rendering a decision in the matter, since the plaintiffs’ attorney demonstrated good cause for the delay (see, 22 NYCRR 202.48 [b]).
The appellants’ remaining contentions either lack merit or are being raised for the first time on appeal and are thus not properly before this Court (see, Green Point Sav. Bank v Oppenheim, 217 AD2d 571). Copertino, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.